BENEDICT, District Judge.
The proofs show the amount of damages caused by the accident in the pleadings mentioned to be as follows: The value of the boat, as a total loss. $2,000; the value of personal effects lost. $200; the amount of freight. $205, and the costs of raising the cargo, $640. As to this latter item, although no doubt exists as to the general rule that the master of a vessel, entrusted with cargo for transportation, may recover for damages received by that cargo while in his custody, in the present case the evidence indicates that the consignees of the cargo may have relinquished all claims for such damages.
As to this item, therefore, I shall permit the claimants to insert a provision in the decree that the item shall be stricken from the decree when they file satisfactory proof that the libellant is released from liability by reason of injury to said cargo. Let a decree be entered in accordance with this opinion.